Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-12 in the reply filed on December 15, 2020, is acknowledged.
Claims 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference Character "L", shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "one or more sterile filters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This claim is currently dependent on claim 1, which does not teach the presence of a sterile filter in the liquid filtration system. Moreover, claim 7 teaches the presence of a sterile filter, but there is no evidence to suggest the presence of multiple sterile filters. For examination purposes, claim 8 will be interpreted as if it were dependent on claim 7, and written as:
The liquid filtration system of claim 7, further comprising one or more heater elements configured to heat the sterile filter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “control unit,” recited in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“Control unit” is taken to be an external control system capable of running dual purpose labware, which can be used on both ATF and TFF modes (Instant Specification: Page 14, lines 15-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (WO 2014/051503 A1), in view of Guinn (US 4,918,019).

Gebauer does not teach the use of a syringe pump to move fluids through the filtration system, though one having ordinary skill in the art would recognize that the reciprocating pump described performs the same function with an effectively analogous structure. However, Guinn teaches a bioreactor filtration system (Abstract) comprising a syringe pump (172), comprising a gas chamber and a movable plunger, wherein the gas chamber has an aperture at a first end and the plunger forms a seal within the internal walls of the chamber (Fig. 1; Col. 8, lines 1-9). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Gebauer to include the syringe pump taught by Guinn, as the combination represents a simple substitution of one known element for another to obtain predictable results, as the reciprocating pump and the syringe pump are capable of performing the same functions despite their differing structures. 
Regarding claim 2, Gebauer teaches the liquid filtration system as previously described, further comprising: a second reciprocating pump (7); and a second liquid chamber (3) having two openings (4, 5), the openings positioned at opposing ends of the chamber, wherein: the first opening (4) is connected 
Gebauer does not teach the use of a syringe pump to move fluids through the filtration system, though one having ordinary skill in the art would recognize that the reciprocating pump described performs the same function with an effectively analogous structure. However, Guinn teaches a bioreactor filtration system (Abstract) comprising a syringe pump (172) (Fig. 1; Col. 8, lines 1-9). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide an additional pump, as taught by Gebauer, to increase the efficiency of the system and allow for the perfusion culture of more cells (Gebauer: Page 1, lines 14-20; Page 6, lines 8-11). Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Gebauer to include the syringe pump taught by Guinn, as the combination represents a simple substitution of one known element for another to obtain predictable results, as the reciprocating pump and the syringe pump are capable of performing the same functions despite their differing structures. 
Regarding claim 3, Gebauer teaches the liquid filtrations system as previously described, further comprising:  a liquid uptake line (fluid connection between Elements 5, 9, 10, 11, and 12) providing the fluidic communication from the bioreactor (2) to the one or more liquid chambers (3); a liquid return line (fluid connection between Elements 4, 8, 10, 11, and 12) providing the fluidic communication from the one or more liquid chambers (3) to the bioreactor (2), the filter (housed within 3) positioned on either the liquid uptake line or return line (Fig. 1; Page 3, lines 12-27); and a valve system comprising 
Regarding claim 4, Gebauer teaches the liquid filtration system as previously described, further comprising: a second liquid chamber (3) having two openings (4, 5) at opposing ends of the chamber, the first opening (4) connected to the second aperture of the gas chamber and the second opening (5) in fluidic communication with the bioreactor (2) and filter (housed within 3) (Fig. 1; Page 3, lines 12-27); a liquid uptake line (fluid connection between Elements 5, 9, 10, 11, and 12) providing the fluidic communication from the bioreactor (2) to the liquid chambers (3); a liquid return line (fluid connection between Elements 4, 8, 10, 11, and 12) providing the fluidic communication from the liquid chambers (3) to the bioreactor (2), the filter (housed within 3) positioned on either the liquid uptake line or return line (Fig. 1; Page 3, lines 12-27); and a valve system comprising one or more valves (8, 9), the valve system configured to direct liquid expelled from a chamber into the return line and ensure liquid is drawn into a chamber from the uptake line (Fig. 1; Page 3, lines 12-27); wherein, in use, movement of the plunger through the gas chamber causes liquid to be expelled from one liquid chamber into the return line whilst liquid is drawn in to the other liquid chamber from the uptake line, the reciprocal movement of the plunger thereby providing a substantially continuous flow of liquid within the system (Page 3, lines 3-10; Page 4, lines 18-31).
Gebauer does not teach the use of a syringe pump to move fluids through the filtration system, though one having ordinary skill in the art would recognize that the reciprocating pump described performs the same function with an effectively analogous structure. However, Guinn teaches a bioreactor filtration system (Abstract) comprising a syringe pump, further comprising a second aperture in the gas chamber, the second aperture positioned at the opposite end of the gas chamber to the first aperture and separated from the first aperture by the plunger (172) (Fig. 1; Col. 8, lines 1-9). 

Regarding claim 5, Gebauer teaches the liquid filtration system as previously described, wherein the valve system comprises one or more pinch valves (8, 9) configured to: close a connection from a liquid chamber (3) to the uptake line (fluid connection between Elements 5, 9, 10, 11, and 12) and open a connection to the return line (fluid connection between Elements 4, 8, 10, 11, and 12) when liquid is leaving the liquid chamber (3); and open the connection from the liquid chamber to the uptake line and close the connection to the return line when liquid is entering the liquid chamber (Fig. 1; Page 7, lines 20-22).
Regarding claim 6, Gebauer teaches the liquid filtration system as previously described, but fails to teach an embodiment comprising a gas connection valve. Guinn, however, teaches a bioreactor filtration system (Abstract) comprising one or more gas connection valves (168) positioned between the gas chamber (172) and liquid chamber (102), the gas connection valves (168) configured to seal the gas chamber from the remaining system, allowing the plunger (174) to be repositioned whilst maintaining the pressure in the liquid chamber (Fig. 1; Col. 8, lines 1-27).
It would have been obvious to one having ordinary skill in the art to modify the teachings of Gebauer to include the gas connection valve taught by Guinn to provide additional control of fluid movement through the system (Guinn: Col. 8, lines 1-27).

Regarding claim 12, Gebauer teaches the liquid filtration system as previously described, further comprising: a control unit comprising a computer or a programmable logic controller which can be used in both ATF (Page 12, lines 22-25) and TFF (Page 2, lines 1-3) modes, configured to control one or motor of: the motion of the plunger; the valve system; the motor; such that the flow of the liquid within the system may be controlled (page 9, lines 16-23). 
Claims 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer, and Guinn, further in view of Shevitz (WO 2012/026978 A2).
Regarding claim 7, Gebauer teaches the liquid filtration system as previously described, but fails to teach an embodiment comprising a sterile filter (22) positioned between the aperture of the gas chamber and the first opening of each liquid chamber. Shevitz, however, teaches a fluid filtration system (Abstract), comprising a sterile filter positioned between the aperture of the gas chamber and the first opening of each liquid chamber, the sterile filter configured to permit the passage of gas while maintaining sterility within the liquid path (Pages 28-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Gebauer to include the sterile filter taught by Shevitz to prevent contamination of the reservoir chamber by microorganisms (Shevitz: Claim 5, Section 6).
Regarding claim 8, Gebauer teaches the liquid filtration system as previously described, but fails to teach an embodiment comprising a heater. Shevitz, however, teaches a fluid filtration system (Abstract), comprising one or more heater elements configured to heat the one or more sterile filters 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Gebauer to include the heater taught by Shevitz to provide temperature control for the system (Shevitz, Page 54).
Regarding claim 9, Gebauer teaches the liquid filtration system as previously described, but fails to teach an embodiment comprising a bleed outlet. Shevitz, however, teaches a fluid filtration system (Abstract), further comprising: a bleed outlet (pump connected to 244) positioned on the liquid return line (244), the bleed outlet (pump connected to 244) configured to provide means to selectively divert liquid returning to the bioreactor (211) out of the system (Page 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Gebauer to include the bleed outlet taught by Shevitz, as this procedure is commonly used to control cell concentration (Shevitz, Page 50).
Regarding claim 11, Gebauer teaches the liquid filtration system as previously described, but fails to teach an embodiment comprising a motor. Shevitz, however, teaches a fluid filtration system (Abstract), further comprising a motor configured to control the motion of an elastically deformable diaphragm of the alternating flow diaphragm pump (Page 63). 
Neither Gebauer nor Shevitz teaches the use of a syringe pump to move fluids through the filtration system, though one having ordinary skill in the art would recognize that either the reciprocating pump described by Gebauer or the alternating flow diaphragm pump described by Shevitz perform the same function with an effectively analogous structure. However, Guinn teaches a bioreactor filtration system (Abstract) comprising a syringe pump (172) comprising a plunger (174) (Fig. 1; Col. 8, lines 1-9). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (US
Yamauchi et al. (US 4,738,782), teaches a method and apparatus for aseptic filtration using a syringe pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799